DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.



Response to Amendment
            The amendment filed 07/05/2022 has been entered.  Claims 1, 3, 6 and 8-18 remain pending in the application.  


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term “a normal operation” is not defined in the specification.  The term “a normal operation” (Claim 10) needs to be defined so one of ordinary skill in the art would know how to determine if the pump was operating normally or not?


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 10 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination the proposed readings will be assumed unless otherwise stated.
Claim 10, line 3, recitation of the term “normal operation” is a relative term which renders the claim indefinite. The term “normal operation” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  How does one of ordinary skill in the art determine if the operation is normal?  What makes the operation “normal” or abnormal?  Is it the speed, pressure or something else?  For purposes of examination any operation will be considered “normal operation”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9-10, 13 and 17-18 are rejected, under 35 U.S.C. 103 as being unpatentable over Becker 5,387,090, in view of Kawasaki et al. US Pub. 20130259712.

With respect to Claim 1, Becker discloses an exhausting system (see 44/45/2/32/5/66/10/38 in Figure 1) including: as at least two pumps 2/5, a first vacuum pump 2 and a second vacuum pump 5 connected in series (see Figure 1); and a connecting portion 32 connecting the first pump 2 to the second pump 5, the exhausting system exhausting gas (from 44, Column 6, lines 31-35) containing a condensable gas (“air”, Column 4, line 52 and Column 7, lines 25-27) via the vacuum pumps 2/5 and the connecting portion 32, wherein the first vacuum pump 2 comprises a turbomolecular pump (Column 4, line 65) comprising turbomolecular blades 41/40; the first vacuum pump 2 is positioned upstream (Column 4, lines 64-67) of the second vacuum pump 5; the turbomolecular blades 41/40 form a blade exhausting mechanism 40/41/42 that exhausts the gas with a rotor blade 41 and a stator blade 42 and the turbomolecular pump 2 is structured so as not to have a drag pump mechanism (no drag pump see Figure 1); the second vacuum pump 5 composed of a positive displacement pump (20/21/9, pump 5 is a piston/diaphragm pump, both well known in the art positive displacement pumps).  Although, Becker discloses most of the limitations of the claim, including installing (see Figure 1) the connecting portion 32 and the second vacuum pump 5 at a position relative (as seen in Figure 1) to the first vacuum pump 2 to provide a straight path (between 4 and 40, see Figure 1) from at least one of the turbomolecular blades 40/41 to an inlet 4 of the second vacuum pump 5; Becker is silent on silent on using bolts in the connection portion.  Kawasaki et al. disclosing a vacuum apparatus (see title), specifically teach connecting a connection portion 62 (see Figures 9-10) with a second vacuum pump 2 and a first vacuum pump 1 by using bolts 64.  Kawasaki et al. teach using bolts advantageously securely fastened the pumps together (Paragraph, 0135, lines 28-33).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the bolts taught by Kawasaki et al., in the pump disclosed by Becker, to have advantageously securely fastened the pumps together.  This simple combination is only using the bolts 64 taught by Kawasaki et al. (see Figure 13A-C) to secure the connection portion disclosed by Becker around the connection portion’s outer diameter.
With respect to the limitations directed towards “an environment inside the connecting portion is set to be an environment included in a vapor phase region below a vapor pressure curve of the condensable gas flowing through an inside of the connecting portion”, “so as to allow a pressure below the vapor pressure curve along the connecting portion, and the exhausting system reduces condensation of the condensable gas”.  These limitations, as claimed, are achieved by “connecting and integrating the connecting portion with the second vacuum pump and the first vacuum pump by using bolts and by installing the connecting portion and the second vacuum pump at a position relative to the first vacuum pump to provide a straight path from at least one of the turbomolecular blades to the inlet of the second vacuum pump”.  The combination of prior art, disclose the identical structure, specifically Becker’s disclosure of connecting and integrating (see Figure 1) the connecting portion 32 with the second vacuum pump 5 and the first vacuum pump 2 and installing the connecting portion 32 and the second vacuum pump 5 at a position relative (as seen in Figure 1) to the first vacuum pump 2 to provide a straight path (between 4 and 40, see Figure 1) from at least one of the turbomolecular blades 40/41 to the inlet 4 of the second vacuum pump 5; and Kawasaki et al. teaching of using bolts.  Therefore the structure disclosed by the combination of prior art will have the same environment produced by such a structure.  The environment is a physical property of the gas.  If Applicant’s structure produces the environment then an identical structure will produce the same environment.

With respect to Claim 3, as it depends from Claim 1, although Becker discloses most of the limitations of the claim, including a connecting portion 32 connected to the first vacuum pump 2 or the second vacuum pump 5, Becker is silent on vibration absorbing members.  Kawasaki et al. disclosing a vacuum apparatus (see title), specifically teach connecting a connection portion 62 (see Figures 9-10) with a second vacuum pump 2 and a first vacuum pump 1 by using bolts 64 with vibration absorbing members 63 (see Figure 13A).  Kawasaki et al. teach the vibration absorbing members advantageously reduced vibrations (Paragraph 0031, lines 11-12).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the vibration absorbing members taught by Kawasaki et al., in the pump disclosed by Becker, to have advantageously reduced vibrations.
This simple combination is only using both the bolts 64 with the dampeners 63 as taught by Kawasaki et al. (see Figure 13A-C) to secure the connection portion disclosed by Becker around the connection portion’s outer diameter.

With respect to Claim 9, as it depends from Claim 1, although Becker discloses most of the limitations of the claim, including a positive displacement pump 5 (see 20/21/9, pump 5 is a piston/diaphragm pump, both well known in the art positive displacement pumps); and Kawasaki et al. teaching of using bolts 64; both Becker and Kawasaki et al. are silent on the positive displacement pump has an inverter circuit and is capable of changing a rotational speed by the inverter circuit.  Kawasaki et al. disclosing a vacuum apparatus (see title), specifically teach a positive displacement pump 11A has an inverter circuit 65 and is capable of changing a rotational speed by the inverter circuit (Paragraph 0065, lines 4-7).  Kawasaki et al. teach the inverter circuit advantageously optimized the pressure inside the pump (Paragraph 0179, lines 14-15).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the inverter circuit taught by Kawasaki et al., in the pump disclosed by Becker, to have advantageously optimized the pressure in the pump.

With respect to Claim 10, as it depends from Claim 1, Kawasaki et al. further teach the positive displacement pump 11A has a low-speed operating function (“first preset rotor speed”) to be capable of operating at a rotational speed lower than a rotational speed (“normal rotor speed”) in a normal operation thereof (Paragraph 0061, lines 1-5).  

With respect to Claim 13, as it depends from Claim 1, Becker discloses a third vacuum pump 10 is arranged and connected downstream (see Figure 1) of the second vacuum pump 5.

With respect to Claim 17, as it depends from Claim 1, Becker discloses a vacuum pump 2/5/10 constituting the exhausting system 44/45/2/32/5/66/10/38.

With respect to Claim 18, Becker discloses a component 26 of the vacuum pump 2/5/10. 

Claim 6 is rejected, under 35 U.S.C. 103 as being unpatentable over Becker, in view of Kawasaki et al. (both mentioned previously), in further view of Taniyama et al. US 5,190,438.

With respect to Claim 6, as it depends from Claim 1, although the combination of prior art teach most of the  limitations of the claim, including Becker’s disclosure of the environment inside the connecting portion 32 is set to be an environment (condensation is in pump 10 and not 2/32/5, Column 7, lines 25-27) included in the vapor phase region (no liquid or solids) below the vapor pressure curve of the condensable gas (“air”, Column 4, line 52 and Column 7, lines 25-27) flowing through the inside of the connecting portion 32 by decreasing pressure (at startup pressure in 32 decreases because pump 2 has “little effect”, Column 6, lines 40-45) inside the connecting portion 32, in combination with Kawasaki et al. teachings of using bolts, the combination of prior art is silent of without increasing temperature inside the connecting portion.  Taniyama et al. disclosing a vacuum pump (title) specifically teach a cooling jacket 109 inhibits increasing temperature (Column 5, lines 34-36) inside the connecting portion (top of 105 in Figure 1).  Taniyama et al. teach the cooler advantageously uniformly distributed the temperature (Column 5, lines 42-44).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the cooler taught by Taniyama et al., in the pump disclosed by Becker, to have advantageously uniformly distributed the temperature.
This simple modification is only adding the cooling system of Taniyama et al. to the outside of pump 5/10 disclosed by Becker.
Also, with respect to an environment included in the vapor phase region below the vapor pressure curve of the condensable gas flowing through the inside of the connecting portion, the environment is a physical property of the gas.  If Applicant’s structure produces the environment then an identical structure will produce the same environment.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Becker, in view of Kawasaki et al. (both mentioned previously), in further view of Ohmi et al. US Pub. 2008/0078503. 

With respect to Claim 8, as it depends from Claim 1, although the combination of prior art teach most of the limitations of the claim, including Becker’s disclosure of a positive displacement pump and Kawasaki et al. teaching of using bolts; both Becker and Kawasaki et al. are silent on the positive displacement pump has a heater for heating an inside of the positive displacement pump, a temperature sensor for measuring temperature inside the positive displacement pump, and a temperature controlling circuit for controlling heating temperature of the heater by using a measurement value obtained by the temperature sensor.  Ohmi et al. disclosing a screw pump for an exhaust gas unit (see sole Figure) for a processing chamber of a semiconductor manufacturing apparatus (Paragraph 0025, lines 1-2); specifically teach a positive displacement pump (“screw pump A”, Paragraph 0027, line 1) has a heater (“electric heater”) for heating an inside of the positive displacement pump (“an electric heater as a heating means for heating the gas-exposed region”, Paragraph 0027, lines 4-5), a temperature sensor (“temperature sensors”) for measuring temperature inside the positive displacement pump (“temperature sensors arranged in or on predetermined points of the screw pump A”, Paragraph 0027, lines 6-8), and a temperature controlling circuit (“temperature control means”, Paragraph 0027, line 1) for controlling heating temperature of the heater by using a measurement value obtained by the temperature sensor (Paragraph 0029, lines 1-5).  Ohmi et al. teach the heater, sensor and controlling circuit advantageously prevented accumulation of product on the gas-exposed region (Paragraph 0026, lines 1-3).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the heater, sensor and control circuit as taught by Ohmi et al., in the pump disclosed by Becker, to have advantageously prevented accumulation of product on the gas-exposed region.


Claims 11-12 are rejected, under 35 U.S.C. 103 as being unpatentable over Becker, in view of Kawasaki et al. (both mentioned previously), in further view of Huntley et al. 2007/0020115.  

With respect to Claim 11, as it depends from Claim 1, although the combination of prior art teach most of the limitations of the claim, including Becker’s disclosure of a second vacuum pump 5 is positioned downstream (“in a direction of”, merriam-webster.com, see Figure 1) of the first vacuum pump 2 and Kawasaki et al. teaching of using bolts 64, the combination of prior art is silent on a controlling circuit for at least one of the first vacuum pump and the second vacuum pump is accommodated in a housing and the housing is connected and integrated with at least one of the vacuum pumps.  Huntley et al. disclosing an exhausting system 1, specifically teach a controlling circuit 90 for at least one of a first vacuum pump 10 and a second vacuum pump 30 is accommodated in a housing (see Figure 7, housing surrounding controlling circuit) and the housing is connected and integrated 91 with at least one of the vacuum pumps (see Figure 7, Paragraph 0064, lines 3-9).  Huntley et al. teach the controlling circuit accommodated in a housing connected and integrated with at least one of the vacuum pumps advantageously increased the operational efficiency of the system (Paragraph 0073, lines 1-3).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have accommodated the controlling circuit in a housing of at least one of the vacuum pumps as taught by Huntley et al., in the system disclosed by Becker, to have advantageously increased the operational efficiency of the system.

With respect to Claim 12, as it depends from Claim 11, although the combination of prior art teach most of the limitations of the claim, including Becker’s disclosure of a second vacuum pump 5 is positioned downstream (“in a direction of”, merriam-webster.com, see Figure 1) of the first vacuum pump 2 and Kawasaki et al. disclosure of using bolts 64, the combination of prior art is silent on a thermal insulating means is provided at a connecting portion between one of the first vacuum pump and the second vacuum pump and the housing of the controlling circuit.  Huntley et al. disclosing an exhausting system 1, specifically teach a thermal insulating means (interpreted under 112(f) as either “thermal insulating space” or “thermal insulating collar”, see instant disclosure, Paragraph 0099, lines 1-10 and more specifically lines 9-10, as published) is provided at a connecting portion between one of the first vacuum pump 10 and the second vacuum pump 30 and the housing (see Figure 7, housing surrounding controlling circuit) of the controlling circuit 90 (see space between 90 and 80 in Figure 7).  Huntley et al. teach the thermal insulating means advantageously reduced conductance losses (Paragraph 0073, lines 4-8).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the thermal insulating means taught by Huntley et al., in the system disclosed by Becker, to have advantageously reduced conductance losses.


Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Becker, in view of Kawasaki et al. (both mentioned previously), in further view of Niimura et al. 5,173,041.

With respect to Claim 14, as it depends from Claim 1, although the combination of prior art teach most of the limitations of the claim, including Becker’s disclosure of a first 2 and second 5 vacuum pump connected via a connecting portion 32 and Kawasaki et al. teaching of using bolts 64, the combination of prior art is silent on an environment inside the second vacuum pump is set to be an environment included in a solid phase region above the vapor pressure curve of the condensable gas flowing through the inside of the second vacuum pump.  Niimura et al. disclosing a vacuum pump, specifically teach an environment (interface of 28/42 in Figure 1) inside a second vacuum pump 13 is set to be an environment included in a solid phase region (Column 3, lines 47-50) above the vapor pressure curve (see Figure 6) of the condensable gas (“sublimable gas”) flowing through the inside of the second vacuum pump (see Figure 1).  Niimura et al. teach setting the environment to a solid phase region in the second pump advantageously prolong the life of the pump (Column 4, lines 43-44).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have set the environment to a solid phase region as taught by Niimura et al., in the second vacuum pump disclosed by Becker, to have advantageously prolong the life of the pump.
Further, the environment in the second pump, is a physical property of the gas and is dictated by the structure of the environment.  If Applicant’s structure produces the environment, then an identical structure will produce the same environment.

With respect to Claim 15, as it depends from Claim 13, although the combination of prior art teach most of the limitations of the claim, including Becker’s disclosure of a first 2 and second 5 vacuum pump and an environment (environment inside 36) inside a second connecting portion 36 connecting the second vacuum pump 2 with the third vacuum pump 10; and Kawasaki et al. teaching of using bolts 64, the combination of prior art is silent on the environment inside a second connecting portion connecting the second vacuum pump with the third vacuum pump is set to be an environment included in a solid phase region above the vapor pressure curve of the condensable gas flowing through the inside of the second connecting portion.  Niimura et al. disclosing a vacuum pump, specifically teach an environment (inside 42) inside a second connecting portion 42 connecting a second vacuum pump 13 with a third vacuum pump 15 is set to be an environment included in a solid phase region (Column 3, lines 47-50) above the vapor pressure curve (see Figure 6) of the condensable gas (“sublimable gas”) flowing through the inside of the second connecting portion (see Figure 1).  Niimura et al. teach setting the environment to a solid phase region in the second connecting portion advantageously prolong the life of the pump (Column 4, lines 43-44).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have set an environment to a solid phase region in a connecting portion connecting the second vacuum pump to a third vacuum pump as taught by Niimura et al., in the pump disclosed by Becker, to have advantageously prolong the life of the pump.
Further, the environment in the second connecting portion, is a physical property of the gas and is dictated by the structure of the environment.  If Applicant’s structure produces the environment, then an identical structure will produce the same environment.

With respect to Claim 16, as it depends from Claim 15, although the combination of prior art teach most of the limitations of the claim, including Becker’s disclosure of a second connecting portion 36 connected to a third vacuum pump 10 and Kawasaki et al. teachings of using bolts 64; the combination of prior art is silent on a storing tank or a trap for trapping a condensed or coagulated gas component is provided at the second connecting portion connecting the second vacuum pump with the third vacuum pump.  Niimura et al. disclosing a vacuum pump, specifically teach one of a storing tank or a trap 55 for trapping (Column 4, lines 15-25) a condensed or coagulated gas component (“solid component”, Column 3, line 47) is provided at the second connecting portion 42 connecting the second vacuum pump 13 with the third vacuum pump 15.  Niimura et al. teach the trap advantageously stabilized operation of the pump (Column 3, lines 57-61).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the trap taught by Niimura et al., in the pump disclosed by Becker, to have advantageously stabilized operation of the pump.
This simple modification is only adding the trap taught by Niimura et al. into the second connecting portion disclosed by Becker.


Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive.

Applicant’s arguments, see Remarks, Page 6, line 18 to Page 8, line 13, with respect to Sekiguchi et al. have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In response to Applicant’s arguments, see Remarks, Page 8, line 14-24, with respect to Kawasaki et al., Huntley et al. and Niimura et al.; it is noted that these reference were not used to teach the details of the turbomolecular and positive displacement pumps but rather where used to teach the obviousness of ordinary bolt connectors, circuit housings and physical phase relationships.  Tugal et al., similar to Sekiguchi et al. is no longer used in the above rejections.

Moving forward, Applicants may wish to consider focusing more on the structural elements that create the environments compared to the physical properties of the environments.  This is not an indication of allowable subject matter; but only a suggestion of moving forward.  As always the Examiner is available to discuss the case at the below listed numbers and times.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lotz US 4,826,394 teach a teach a positive displacement pump below a turbomolecular pump (see Figure 1).
Yamamura US 5,092,740 teach a turbomolecular pump without a drag pump.
Maruyama et al. US 5,478,210 teach a vacuum system with a positive displacement pump below a turbomolecular pump (see Figure 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
09/21/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746